Case 18-42812-rfn7 Doc 21 Filed 10/30/18     Entered 10/30/18 15:36:38             Page 1 of 1




                                           Certificate Number: 06531-TXN-DE-031825603
                                           Bankruptcy Case Number: 18-42812


                                                          06531-TXN-DE-031825603




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on October 29, 2018, at 3:36 o'clock AM CDT, Timothy
Mundell completed a course on personal financial management given by internet
by Allen Credit and Debt Counseling Agency, a provider approved pursuant to 11
U.S.C. § 111 to provide an instructional course concerning personal financial
management in the Northern District of Texas.




Date:   October 29, 2018                   By:      /s/Melissa Zahradnicek


                                           Name: Melissa Zahradnicek


                                           Title:   Certified Credit Counselor
